Citation Nr: 1119599	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  10-06 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability. 

2.  Entitlement to service connection for a skin disability of the back of the head and hands, to include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1962 to April 1968 and from July 1965 to October 1968.  He received the Combat Infantryman's Badge, among his awards.
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for a left shoulder disability and a skin disability of the back of head and hands.

In July 2010, the Veteran presented testimony in a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder

During the July 2010 hearing, the Veteran and his representative raised the issue of entitlement to service connection for residuals of a stroke, which has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a left shoulder disability and a skin disability of the back of the head and hands.  Although the Board regrets the additional delay, it is necessary to ensure due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

During his July 2010 hearing, the Veteran testified that he began to receive treatment at the VA Medical Center in Allen Park, Michigan 20 years ago.  This history would place the Veteran's treatment at this facility in the early 1990s.  While review of the claims folder shows that there are some VA treatment records dated from 1995 to 1998, it is unclear as to whether all of the Veteran's treatment records have been obtained, on remand all outstanding VA treatment records must be associated with the claims folder.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

A combat veteran's assertions of an event during combat are to be presumed true if consistent with the time, place and circumstances of such service.  See 38 U.S.C.A. § 1154(b) (2010); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The record reflects that the Veteran received various awards including the Combat Infantryman Badge.  He asserts that he has a current left shoulder disability which was initially injured during service when he was involved in a firefight, and that he has had weakness in his left side since ever since that incident.  Because the Veteran is a combat veteran and his assertions regarding his in-service combat related injuries are presumed true, he should be afforded an examination to determine the nature and etiology of any current left shoulder disability, to include a relationship, if any, to the firefight injury during service.

Additionally, the Veteran contends that he has a current skin disability of the back of the head and hands related to herbicide exposure during service.  The record reflects that the Veteran served in the Republic of Vietnam during the Vietnam era; therefore, he is presumed to have been exposed to herbicides.  See 38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. § 3.309 (e) (2010); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  On remand, the Veteran should be afforded an examination to determine the nature and etiology of any current skin disability of the back of the head and hands, to include any relationship to herbicide exposure during service.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records from the VA Medical Center in Allen Park, Michigan.  All attempts to locate these records should be documented in the claims folder.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current left shoulder disability. The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed. Any indicated studies should be performed.

The examiner should provide an opinion as to whether there is a 50 percent probability or greater that any current left shoulder disability is related to the Veteran's active service, to include as a result of a firefight during active service.  The examiner should reconcile any opinion with the evidence of record.

Any opinion provided must include an explanation of the basis for the opinion.  If the above requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current skin disability of the back of the head and hands.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed. Any indicated studies should be performed.

The examiner should identify any currently manifested skin disability of the back of the head and hands.  For each disability identified, the examiner should provide an opinion as to whether there is a 50 percent probability or greater that the disability is related to the Veteran's active service, to include exposure to herbicides therein.  The examiner should reconcile any opinion with the evidence of record.

Any opinion provided must include an explanation of the basis for the opinion.  If the above requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

4.  Notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

5. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



